Citation Nr: 1110174	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  06-37 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for anxiety disorder.

2.  Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and August 2007 rating decisions of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In the November 2006 rating decision, the RO awarded an increased rating from 30 percent to 50  percent for anxiety disorder.   The Veteran has stated he is not satisfied with the award of 50 percent, and thus the appeal continues.  In the August 2007 rating decision, the RO denied entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities.

In October 2009, The Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a more recent examination is warranted for the claim for increase for the anxiety disorder.  The last time the Veteran was examined was in 2007.  

Following the October 2009 Board hearing, the Veteran submitted additional evidence but did not provide a waiver of initial consideration of that evidence by the agency of original jurisdiction.  Some of the records are relevant to the issues on appeal.  This is another basis for remanding the claims.  See 38 C.F.R. § 20.1304(c) (2010).

Lastly, there appears to be outstanding VA treatment records that need to be associated with the claims file.  The most recent VA treatment record in the claims file is dated in January 2008.  Thus, records from January 2008 to the present should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA treatment records pertaining to the Veteran's service-connected disabilities from January 2008 to the present.  

2.  The Veteran should be afforded a VA psychiatric examination to determine the nature and extent of the anxiety disorder.  The claims folder is to be made available to the examiner to review.  In accordance with the latest AMIE worksheets for rating mental disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature of any disability due to the anxiety disorder.  The examiner is requested to offer an opinion as to whether the Veteran's service-connected anxiety disorder is, in and of itself, so severe as to preclude substantially gainful employment.  A complete rationale for any opinions expressed must be provided.

3.  Then, readjudicate the claims on appeal.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case issued in July 2008.  In the event that the claims are not resolved to the satisfaction of the Veteran, he should be provided a supplemental statement of the case, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

